Order entered August 27, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00369-CV

                      SATFRAZ TAJ AND ZUBEDA TAJ, Appellants

                                              V.

    HIGHLANDER COMMUNITY SERVICES AND INVESTMENT, LLC, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-02669-2018

                                           ORDER
       Based on the Court’s opinion of this date, we DENY as moot appellee’s August 26, 2019

motion to dismiss and VACATE our April 1, 2019 order enjoining appellee from proceeding

with the sale of the property that is the subject of the underlying litigation or otherwise

dispossessing appellant of the property.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE